      Case 18-70594-grs      Doc 23     Filed 12/13/18 Entered 12/13/18 10:41:47          Desc Main
                                        Document Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                PIKEVILLE DIVISION


IN RE: Kathleen S Prater                                     Case Number: 18-70594
       Debtor



                   ORDER CONTINUING CONFIRMATION HEARING

                                         NOTICE OF HEARING


       The confirmation hearing is continued to 1/15/2019 at 10:00 am in the U.S. District Court Building,

110 Main Street, Room 201, Pikeville, KY 41501.

To be entered:
/s/ Beverly M. Burden
Beverly M. Burden, Chapter 13 Trustee
P O BOX 2204
LEXINGTON, KY 40588-2204



Kathleen S Prater                                         BELHASEN, FRANKLEN K.
PO Box 111                                                Served Electronically Via ECF
McDowell, KY 41647-0111

Synchrony Bank
Via Ecf
,

First Commonwealth Bank
% Franklin Heaberlin
119 East Court St
Prestonsburg, KY 41653

Sottile & Barile
Via Ecf
,

Partners For Payment Relief De Iv Llc
920 Cassatt Road Ste 210
Berwyn, PA 19312
